1

2

3

4

5

6

7

8
                              UNITED STATES DISTRICT COURT
9
                                     DISTRICT OF NEVADA
10
                                                 ***
11
      TOLAVIUS TIMMONS,                                Case No. 2:16-cv-02229-JCM-NJK
12
                                    Plaintiff,                     ORDER
13          v.

14    CLARK COUNTY DETENTION CENTER,
      et al.,
15
                                Defendants.
16

17

18         Presently before the court is defendant Williamson’s motion to dismiss. (ECF No.

19   19). Plaintiff Tolavius Timmons filed a response (ECF No. 19), to which Williamson replied

20   (ECF No. 30).

21         Also before the court is Williamson’s motion to strike. (ECF No. 32). Timmons filed

22   a response. (ECF No. 36). Williamson did not file a reply and the time to do so has

23   passed.

24         Also before the court is defendant NaphCare, Inc.’s (“NaphCare”) motion to

25   dismiss. (ECF No. 42). Timmons did not file a response and the time to do so has passed.

26   ...

27   ...

28   ...
1    I.     Facts

2           This is a § 1983 civil rights action arising from Timmons’ pre-trial detention at the

3    Clark County Detention Center (“CCDC”). (ECF No. 9). Timmons alleges the following

4    facts in his second amended complaint:

5           In February 2016, Timmons had a doctor visit with Williamson to remove staples

6    from a wound on his leg. Id. Prior to treating Timmons, Williamson placed him on used

7    shower chairs and unclean general population seats. Id. These unclean conditions

8    caused Timmons to get a yeast infection in his leg, preventing his wound from healing

9    properly.   Id.   Williamson also inadvertently pushed one of the staples further into

10   Timmons’ leg. Id.

11          Timmons complained about pain in his leg, but defendant nurse Pat did not allow

12   him to see a doctor. Id. Timmons filed a grievance, but CCDC’s staff did not take any

13   corrective actions. Id.   Eventually, the medical staff performed an x-ray and found a

14   foreign object lodged in Timmons’ leg. Id. Nevertheless, CCDC’s staff still did not remove

15   the staple. Id.

16          In March 2016, Timmons requested attention for multiple medical issues and told

17   Williamson about his need to be placed on the medical tier. Id. Timmons was given

18   medications but his leg issue was not addressed and he was not placed on the medical

19   tier. Id. Thereafter, Timmons filed another grievance for not being placed on medical tier,

20   being exposed to unsanitary surfaces, and having extreme pain in his leg. Id. CCDC did

21   not take any corrective actions. Id.

22          Timmons also notified NaphCare that he had a toothache and cavity.            Id. In

23   September 2016, a dentist examined Timmons and told him that he had a serious

24   condition that required antibiotics. Id. Timmons filed a grievance, claiming that his dental

25   care was improperly delayed for six months. Id. Some time prior to January 2017,

26   Timmons met with a second dentist. Id. After Timmons refused to pay for any treatment,

27   the dentist declined to provide medical services and removed Timmons from his office. Id.

28

                                                  2
1    Timmons filed another grievance in which he complained about the dentist’s medical

2    services. Id. CCDC’s staff did not take any corrective actions. Id.

3           Timmons initiated this action on September 21, 2016. (ECF No. 1). On July 26,

4    2017, Timmons filed a second amended complaint, asserting four counts of deliberate

5    indifference to a serious medical need under the Due Process Clause of the Fourteenth

6    Amendment. (ECF No. 9). On November 7, 2018, Timmons filed a third amended

7    complaint. (ECF No. 31).

8           Now, Williamson moves to (1) strike the third amended complaint because

9    Timmons’ did not obtain the court’s leave to amend the complaint and (2) dismiss the

10   second amended complaint under Federal Rule of Civil Procedure 12(b)(6). (ECF Nos.

11   19, 32). NaphCare also filed a Rule 12 motion to dismiss. (ECF No. 42).

12   II.    Legal Standard

13          The court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

14   relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pled complaint must provide

15   “[a] short and plain statement of the claim showing that the pleader is entitled to relief.”

16   Fed. R. Civ. P. 8(a)(2). Although rule 8 does not require detailed factual allegations, it

17   does require more than labels and conclusions. Bell Atl. Corp. v. Twombly, 550 U.S. 544,

18   555 (2007). Furthermore, a formulaic recitation of the elements of a cause of action will

19   not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009) (citation omitted). Rule 8 does not

20   unlock the doors of discovery for a plaintiff armed with nothing more than conclusions. Id.

21   at 678–79.

22          To survive a motion to dismiss, a complaint must contain sufficient factual matter

23   to “state a claim to relief that is plausible on its face.” Id. A claim has facial plausibility

24   when the plaintiff pleads factual content that allows the court to draw the reasonable

25   inference that the defendant is liable for the misconduct alleged. Id. When a complaint

26   pleads facts that are merely consistent with a defendant’s liability, and shows only a mere

27   possibility of entitlement, the complaint does not meet the requirements to show plausibility

28   of entitlement to relief. Id.

                                                   3
1              In Iqbal, the Supreme Court clarified the two-step approach district courts are to

2    apply when considering a motion to dismiss. Id. First, the court must accept as true all of

3    the allegations contained in a complaint. However, this requirement is inapplicable to legal

4    conclusions. Id. Second, only a complaint that states a plausible claim for relief survives

5    a motion to dismiss. Id. at 678. Where the complaint does not permit the court to infer

6    more than the mere possibility of misconduct, the complaint has “alleged – but not shown

7    – that the pleader is entitled to relief.” Id. at 679. When the allegations in a complaint

8    have not crossed the line from conceivable to plausible, plaintiff's claim must be dismissed.

9    Twombly, 550 U.S. at 570.

10             The Ninth Circuit addressed post-Iqbal pleading standards in Starr v. Baca, 652

11   F.3d 1202, 1216 (9th Cir. 2011). The Starr court held:

12
               First, to be entitled to the presumption of truth, allegations in a complaint or
13             counterclaim may not simply recite the elements of a cause of action, but
               must contain sufficient allegations of underlying facts to give fair notice and
14             to enable the opposing party to defend itself effectively. Second, the factual
               allegations that are taken as true must plausibly suggest an entitlement to
15             relief, such that it is not unfair to require the opposing party to be subjected
               to the expense of discovery and continued litigation.
16   Id.

17   III.      Discussion

18             Before the court are three motions. First, the court will grant Williamson’s motion

19   to strike because Timmons did not obtain the court’s leave prior to filing the third amended

20   complaint. Second, the court will deny Williamson and NaphCare’s motions to dismiss

21   because Timmons has plausibly pleaded deliberate indifference under the Due Process

22   Clause of the Fourteenth Amendment.

23          a. Strike
               Federal Rule of Civil Procedure 15(a)(2) provides that “a party may amend its
24
     pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ.
25
     P. 15(a)(2). Local Rule 15-1(a) states that “the moving party shall attach the proposed
26
     amended pleading to any motion seeking leave of the court to file an amended pleading.”
27
     LR 15-1(a).
28

                                                      4
1           Timmons filed a third amended complaint on November 7, 2018, without first

2    obtaining the court’s leave. See (ECF No. 31). Therefore, the court will strike the third

3    amended complaint because Timmons did not comply with Rule 15(a)(2) and Local Rule

4    15-1(a).

5       b. Failure to state a claim

6           Both Williamson and NaphCare argue that Timmons has alleged a medical

7    malpractice claim disguised as a deliberate indifference claim. (ECF Nos. 19, 42). Thus,

8    Williamson and Naphcare insist that the court should dismiss the second amended

9    complaint for failure to include an affidavit from a medical professional pursuant to NRS

10   41A.071. (ECF Nos. 19, 42). The court disagrees.

11          Pretrial detainees may bring a deliberate indifference claim under the Due Process

12   Clause of the Fourteenth Amendment. Gordon v. County of Orange, 888 F.3d 1118 at

13   1124 (9th Cir. 2018). Courts evaluate Fourteenth Amendment deliberate indifference

14   claims under the same objective standard as Eighth Amendment deliberate indifference

15   claims. Id.; see also Castro v. County of Los Angeles, 833 F.3d 1060, 1067–68 (9th Cir.

16   2016) (en banc).

17          To state a claim for deliberate indifference, a plaintiff must allege (1) the defendant

18   made an intentional decision with respect to the conditions under which plaintiff was

19   confined; (2) those conditions put the plaintiff at substantial risk of suffering serious harm;

20   (3) the defendant did not take reasonable available measures to abate that risk, even

21   though a reasonable official in the circumstances would have appreciated the high degree

22   of risk involved; and (4) by not taking such measures, the defendant caused plaintiff’s

23   injuries. Gordon, 888 F.3d at 1125.

24          The third element requires the court to consider whether the defendant’s conduct

25   is “objectively unreasonable.” Id. A plaintiff must allege “something akin to reckless

26   disregard.” Id.

27          Timmons alleges that he informed CCDC’s staff on multiple occasions that he (1)

28   sustained an infection in his leg due to unsanitary treatment conditions, (2) had severe

                                                   5
1    pain from having a staple lodged into his leg, and (3) had a severe infection in his mouth.

2    (ECF No. 9). Timmons also alleges that CCDC’s medical staff, despite having direct

3    knowledge of his medical condition, caused him to suffer further harm by failing to take

4    any corrective measures. Id.

5          These allegations plausibly support Timmons’ deliberate indifference claims and

6    are not a medical malpractice claims in disguise. Therefore, because NRS 41A.071 does

7    not apply to the counts in the second amended complaint, the court will deny Williamson

8    and NaphCare’s motions to dismiss.

9    IV.   Conclusion

10         Accordingly,

11         IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Williamson’s motion

12   to dismiss (ECF No. 19) be, and the same hereby is, DENIED.

13         IT IS FURTHER ORDERED that Williamson’s motion to strike (ECF No. 32) be,

14   and the same hereby is, GRANTED

15         IT IS FURTHER ORDERED that NaphCare’s motion to dismiss (ECF No. 42) be,

16   and the same hereby is, DENIED.

17         DATED March 20, 2019.

18

19
20
                                                      JAMES C. MAHAN
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27
28

                                                 6
